                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        EDCV 19-1991 MWF (SPx)                                     Date: February 14, 2020
Title       Doris Alvarez v. Nordstrom, Inc.


Present: The Honorable:      MICHAEL W. FITZGERALD, United States District Judge
                   Rita Sanchez                                        Not Reported
                   Deputy Clerk                                  Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                 Not Present                                        Not Present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

       A review of the docket in this action reflects that the Complaint was filed on
October 17, 2019. (Docket No. 1). The most recent order granting the parties’
third request for an extension of time for Defendant Nordstrom, Inc. to respond to
the Complaint (“Order”) was filed on January 28, 2020. (Docket No. 17).
Pursuant to the Order, Defendant Nordstrom, Inc.’s response to the Complaint was
due February 7, 2020.

      The Court ORDERS Plaintiff to show cause why this action should not be
dismissed for lack of prosecution. In response to this Order to Show Cause, the
Court will accept the following no later than FEBRUARY 28, 2020.

         BY DEFENDANT: RESPONSE TO THE COMPLAINT (“Response”)
          by Defendant who has been served.

                 OR

         BY PLAINTIFF: DEFAULT APPLICATION for Defendant who has
          not timely responded to the Complaint.

                 OR

         BY THE PARTIES: A stipulation and proposed order extending the date
          by which Defendant must respond to the Complaint.

CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL

Case No.        EDCV 19-1991 MWF (SPx)                         Date: February 14, 2020
Title       Doris Alvarez v. Nordstrom, Inc.

       The parties should not rely on the Court to monitor the deadlines in this case.
This is the second Order to Show Cause issued by the Court; it will not issue a
third.

       No oral argument on this matter will be heard unless otherwise ordered by
the Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The Order will stand
submitted upon the filing of the response to the Order to Show Cause. Failure to
timely respond to the Order to Show Cause will result in the dismissal of this
action.

        IT IS SO ORDERED.

                                                              Initials of Preparer: RS/sjm




CV-90 (03/15)                       Civil Minutes – General                     Page 2 of 2
